Citation Nr: 0512682	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to financial assistance for the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971, and from May 1971 to June 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony at a hearing on appeal at the 
RO before a Veterans Law Judge on March 22, 2005.  However, 
the record includes evidence that the veteran canceled such 
hearing on March 12, 2005. As the record does not contain 
further indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing withdrawn.  See 38 C.F.R. 
§§ 20.700-20.704 (2004).


REMAND

The veteran served in the US Army for over 29 years until he 
retired in 1997.  After he retired, he applied for VA 
compensation and pension benefits.  He was subsequently 
granted service connection for the following disorders:

Hypertension with cardiomegaly, 
postoperative mitral
   valve replacement	100 percent 
disabling;
Left knee, anterior cruciate laxity		
						20 percent 
disabling;
Right knee, anterior cruciate laxity	
						20 percent 
disabling;
Degenerative joint disease, left knee	
						10 percent 
disabling;
Traumatic arthritis, right knee		
						30 percent 
disabling;
Residuals of fracture of right ankle	
						0 percent 
disabling;
Residuals of fracture of right small toe	
						0 percent 
disabling; 

The Board notes that the above disability evaluations 
represent the most recently assigned disability ratings for 
each disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA must provide notice that informs the claimant (1) of 
any information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); and VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

To ensure that the VA accomplishes this task, new 
informational letters have been sent to the regional offices 
informing them of what information must be included in a VCAA 
letter for benefits for adaptive automobile and housing.  See 
VBA Fast Letter 04-17, August 12, 2004.   

A review of the January 2004 VCAA letter indicates that 
necessary information has not been provided to the veteran 
regarding his claims.  Specifically, the RO has not informed 
the veteran of the requirements involved for his two claims.  
The RO has instead informed the veteran what he must do in 
order to prevail on a claim for service connection.  In the 
absence of such prior notice, the Board finds that the claim 
must be returned to the RO so that a new VCAA letter may be 
issued.  This must occur so that the VA will satisfy its duty 
under the VCAA to notify and assist the appellant with 
regards to the issues on appeal.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  As noted above, in order to possibly prevail on the 
issues on appeal, the veteran must show that he has loss the 
use of his hands, his lower extremities, his eyes, or a 
combination thereof.  While the veteran did undergo VA 
medical examinations in September 1997, August 2002, and 
again in December 2004, an examiner has not discussed whether 
the veteran has actually loss the use of his lower 
extremities due to his service-connected disabilities.  
Moreover, an examiner has not commented on whether the 
veteran's home should be adapted as a result of his service-
connected disabilities.  As such, the Board believes that a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must inform the claimant:  (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only and entitlement to 
specially adaptive housing or a special 
home adaptation grant; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
Additionally, the RO must inform him that 
in order to prevail, the evidence must 
show that the veteran has permanently 
loss the use of a foot (feet), hand 
(hands), the inability to ambulate 
without the use of prescribed aids, by 
reason of service-connected disabilities, 
and inform him of any information and 
evidence not of record (a) that is 
necessary to substantiate the claims, (b) 
that VA will seek to provide, and (c) 
that the claimant is expected to provide.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities from 2002 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies, which are not 
already of record.  The assistance of the 
veteran should be sought as necessary to 
obtain identifying information.  If 
records are unavailable, please have the 
provider so indicate.  

The RO is put on notice that the veteran 
is a retired Sergeant Major of the US 
Army.  As such, he has been receiving 
medical treatment at the Dwight David 
Eisenhower Army Medical Center, Fort 
Gordon, Georgia.  While the claims folder 
contains some of the medical records from 
said treatment, it is possible that all 
of those treatment records have not been 
obtained and included in the claims 
folder.  As such, the RO should attempt 
to obtain those records also.  

3.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded cardiology, 
orthopedic, and neurological examinations 
to determine the nature and extent of the 
veteran's service-connected disabilities.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination, and he/she should so 
indicate in the report.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

In addition, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disorders and 
render an opinion as to the overall 
effect of these disabilities.  The 
examiner(s) should specifically comment 
on whether the veteran has loss the use 
of either his hands or lower extremities, 
and the need of the veteran to use aids 
for self-propulsion.  The examiner(s) 
should provide information with respect 
to whether the veteran uses any braces, 
crutches, canes, wheelchairs, or other 
means of ambulation.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




